Case 1:18-cv-25436-KMW Document 15 Entered on FLSD Docket 09/14/2020 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                 Case No. 18-cv-25436-KMW

  JUAN CARLOS REINA-VALENCIA,

           Petitioner,

  vs.

  UNITED STATES OF AMERICA,

           Respondent.
                                 /

                                              ORDER

           THIS MATTER is before the Court on Magistrate Judge Lisette M. Reid’s report

  and recommendation (DE 14) (“Report”) regarding Petitioner’s motion to vacate pursuant

  to 28 U.S.C. § 2254. No objections to the Report were filed. Upon an independent review

  of the Report, the record, and applicable case law, it is ORDERED AND ADJUDGED

  that:

        1. The conclusions in the Report (DE 14) are AFFIRMED AND ADOPTED.

        2. This action is DISMISSED.

        3. No certificate of appealability shall issue.

        4. All pending motions are DENIED AS MOOT.

        5. The Clerk is directed to CLOSE this case.

           DONE AND ORDERED in Chambers in Miami, Florida, this 14th day of

  September, 2020.
Case 1:18-cv-25436-KMW Document 15 Entered on FLSD Docket 09/14/2020 Page 2 of 2



  cc:
  Juan Carlos Reina-Valencia
  14952-104
  McRae
  Correctional Institution
  Inmate Mail/Parcels
  Post Office Drawer 55030
  McRae Helena, GA 31055




                                       2
